DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated May 20, 2022 directed to the Non-Final Office Action dated November 23, 2021.  Claims 1-13 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al., US 2003/0070178 A1 (hereinafter Boyd) in view of Trombetta et al., US 2019/0262705 A1 (hereinafter Trombetta).

Regarding Claim 1 (Currently Amended):  Boyd discloses a system for operating a real-time, live simulcast online card game hosted by a live host, the system comprising: 
a remote game server having memory for storing and applying instructions on how to operate the real-time, live simulcast online card game (Boyd, the lounge server is a software process that perpetually runs on the system hardware; the functions of the lounge server include orchestrating and managing various tournaments and ring games including the merging of tables and tracking participating players, spawning table servers when appropriate for tournaments, sending and receiving messages to and from the lounge client to receive player input and provide the player with updated information, and reading from and writing to the database to obtain or store necessary information on players, ring games, or tournaments [0074]); 
a plurality of external player devices for operatively allowing a plurality of players to play the real-time, live simulcast online card game (Boyd, the lounge clients and table clients run on each individual player's personal computer [0073]; the lounge server creates table clients and directs them to interact with a particular table server so that a player may participate in a game at a specific table [0074]).
Boyd fails to explicitly disclose 
an external commentator device for allowing the live host to provide live and simultaneous commentary on a progression of the  real-time, live simulcast online card game; and 
wherein the live host is provided with real-time game play information and real-time player information for providing a real-time and a live interactive experience for the plurality of players.
Trombetta teaches 
an external commentator device for allowing the live host to provide live and simultaneous commentary on a progression of the  real-time, live simulcast online card game (Trombetta, commentary can also be added to the distribution of the live e-sport event data using information obtained from the event server 130 (for example from commentators at the live e-sport event 110) [0035]; commentary, and taunts that have been captured via microphones associated with the live e-sport event [0077]); and 
wherein the live host is provided with real-time game play information and real-time player information for providing a real-time and a live interactive experience for the plurality of players (Trombetta, the commentators may be able to control viewpoints of the game data of the e-sport event being distributed as well as the additional information that is displayed as well; such features would facilitate the effectiveness of the commentary allowing the commentators to focus on events within the distribution of the live e-sport event data and provide corresponding details related to what is being discussed [0036]).  
Boyd discloses methods for providing multi-player poker tournaments over the Internet (Boyd [0002]).  Boyd discloses a system that operates in a networked environment, where two or more computers are connected together so that they are capable of exchanging information (Boyd [0070]).  Preferably, the network is the worldwide network commonly referred to as the Internet, but it should also be appreciated that the present system may work inside an intranet such as may be found inside a brick and motor casino (Boyd [0070]).  
Anyone familiar with poker tournaments is aware of the World Series of Poker.  The World Series of Poker has aired on television for many years and with the broadcast has grown in popularity over the years.
Trombetta teaches methods and systems directed towards providing scaled engagement and views of an e-sports event (Trombetta [Abstract]).  Features associated with e-sports gaming network could be used to customize the distribution of live e-sport event data to promote immersive viewer experience (Trombetta [Abstract]).  The enhanced immersion can also be carried out in a virtual reality or augmented reality setting (Trombetta [Abstract]).  The features would be capable of providing additional information, different views, and a variety of different commentators for the e-sports event so that the viewer can be more engaged when viewing the particular e-sports event (Trombetta [Abstract]).  With the increased engagement from remote viewers, the distribution of live e-sports event data can also be further modified for monetization by incorporating advertisements as well (Trombetta [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the methods for providing multi-player poker tournaments over the Internet as disclosed by Boyd with the provision of additional information and commentators to cover games as taught by Trombetta in order to increase engagement from remote viewers.

Regarding Claim 2 (Original):  Trombetta further teaches wherein the memory further comprises a database containing historical player information (Trombetta, the e-sport event data can also be stored in a database for reference at a later time; for example, stored e-sport data may be accessed by the gaming server or other third party in order to obtain and process historical information (e.g. past performance) about a particular player [0080]).  

Regarding Claim 3 (Original):  Trombetta further teaches wherein the external commentator device further comprises audio and video equipment for displaying real- time game play statistics (Trombetta, microphones, cameras, and/or sensors may be used to capture information about the audience attending the live e-sport event 110; furthermore, any audio and video related to on-site commentators can also be captured by the event server 130 [0024]; the method first collects information from a live e-sport event; the collected information is then processed in order to generate detailed statistics about the players within the live e-sport event; using the collected information, an e-sport event display is generated regarding the live e-sport event; the e-sport event display is then modified using the generated detailed statistics; the modified e-sport event display is then distributed for viewing (for example via a live broadcast or stream) by remote viewers, wherein the modified e-sport event display is specific to that remote viewer [0007]).  

Regarding Claim 4 (Original):  Trombetta further teaches wherein the external commentator device further comprises audio and video equipment for broadcasting live commentary (Trombetta, microphones, cameras, and/or sensors may be used to capture information about the audience attending the live e-sport event 110; furthermore, any audio and video related to on-site commentators can also be captured by the event server 130 [0024]).  

Regarding Claim 5 (Currently Amended):  Trombetta further teaches: 
remotely connecting the remote game server to the external commentator device (Trombetta, commentary can also be added to the distribution of the live e-sport event data using information obtained from the event server 130 (for example from commentators at the live e-sport event 110).
Boyd further discloses 
remotely connecting the remote game server to each of the external player devices (Boyd, when a player is ready to participate, he loads up his lounge client; the lounge client automatically connects to the lounge server [0075]); 
receiving a request to participate in the game from the plurality of players (Boyd, the player may use his lounge client to view the various tournaments on his display, and he may choose to add himself to the wait list of a particular tournament [0116]); 
reviewing each player request to participate in the game and accepting players to the game (Boyd, before players may be added to the list to participate in a tournament, information is first verified, specifically the player must have (i) been authenticated on log in, (ii) sufficient credit to enter the tournament, and (iii) a high enough VIP level (when required) [0101]); 
calculating a total number of players (Boyd, the lounge server spawns various table servers depending on the number of players participating and the number of available seats at a table (e.g., 10) [0119]); 
determining a total number of game tables required to accommodate all of the plurality of players (Boyd, the lounge server spawns various table servers depending on the number of players participating and the number of available seats at a table (e.g., 10) [0119]); 
randomly assigning accepted players to one of the plurality of game tables (Boyd, the lounge server the randomly assigns the players to the various tables (e.g., 10) [0119]); and 
initiating game play (Boyd, after all the players are seated, the tournament can begin [0119]).  

Regarding Claim 6 (Currently Amended):  Boyd further discloses: 
shuffling a deck of cards (Boyd, before the table server starts providing cards for the players hands it uses an algorithm for a random sequence it shuffles the fifty two card deck [0121]); 
assigning at least one player card to each player at the game table, the player cards assigned to each player being visible to and applicable to that one player only (Boyd, players receive some of the cards down (i.e., unexposed to other players) which may only be exposed to the individual player to whom the card was given [0010]; an individual player's cards are sent only to the intended player and are not broadcast to the other players [0072]; the players are dealt cards in accordance with the game they are playing [0129] and [Fig. 12]); 
assigning at least one community card to a house, the at least one community card being visible and shared by all of the plurality of players across all of the plurality of game tables (Boyd, the table server sends a broadcast message to the table clients identifying the community cards that should appear on the table presented on the player's display [0133]); 
requesting each player to decide if they wish to continue the game play (Boyd, when the action comes to a specific player, the table server broadcasts an action request that identifies who is the spotlight player (i.e., the player whose turn it is to act); the broadcast message, as received by the specified player, enables the player's buttons so that the player may take action such as allowing the player to raise, fold, or call [0130]); 
accepting requests from each player to continue the game play (Boyd, then action continues so that the table server sends the same action request to the next player; this goes on through the table until it hits the big blind again [0132]); 
assigning subsequent community cards to the house (Boyd, the table server sends a broadcast message to the table clients identifying the community cards that should appear on the table presented on the player's display [0133]); 
determining a winning player at each game table (Boyd, the table server when it has a set of players that are in the show down determines who has the best hand; the table server uses a subroutine to compare the hands to determine which player has the best hand; after the table server determines who is the winner, the server sends the show down completion broadcast message identifying which player is the winner and how many chips he has won [0135]).  

Regarding Claim 7 (Currently Amended):  Boyd further discloses wherein the instructions further comprises instructions to play subsequent rounds of the game play, each round comprising of winning players from a previous round (Boyd, as players are eliminated during the tournaments, various tables are merged together to reduce the amount of excess tables needed [0140]).  

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Thomas et al., US 2021/0043042 A1 (hereinafter Thomas).

Regarding Claim 8 (Currently Amended):  Boyd discloses a real-time, live simulcast online card game, hosted by a live host, comprises the steps of: 
providing a remote game server for hosting the real-time, live simulcast online card game (Boyd, the lounge server is a software process that perpetually runs on the system hardware; the functions of the lounge server include orchestrating and managing various tournaments and ring games including the merging of tables and tracking participating players, spawning table servers when appropriate for tournaments, sending and receiving messages to and from the lounge client to receive player input and provide the player with updated information, and reading from and writing to the database to obtain or store necessary information on players, ring games, or tournaments [0074]); 
a plurality of interested players submitting a request to the remote game server to indicate their interest in the game play (Boyd, the player may use his lounge client to view the various tournaments on his display, and he may choose to add himself to the wait list of a particular tournament [0116]); 
the remote game server reviewing the requires from each of the plurality of interested players and accepting each of the plurality of interested players (Boyd, before players may be added to the list to participate in a tournament, information is first verified, specifically the player must have (i) been authenticated on log in, (ii) sufficient credit to enter the tournament, and (iii) a high enough VIP level (when required) [0101]); 
the remote game server calculating a total number of interested players and determining a total number of game tables required to accommodate all of the plurality of interested players accepted for the game play (Boyd, the lounge server spawns various table servers depending on the number of players participating and the number of available seats at a table (e.g., 10) [0119]); 
the remote game server assigning each of the plurality of interested players accepted for the game play to one of a plurality of game tables (Boyd, the lounge server the randomly assigns the players to the various tables (e.g., 10) [0119]); and 
the game server initiating the game play (Boyd, after all the players are seated, the tournament can begin [0119]).  
Boyd fails to explicitly disclose 
the remote game server connecting to the live host for providing simultaneous and live commentary to the plurality of interested players during game play.
Thomas teaches 
the remote game server connecting to the live host for providing simultaneous and live commentary to the plurality of interested players during game play (Thomas, the tablet GUI may include controls that allow the MC to, for example, engage in live commentary, e.g., via a wireless headset and microphone linked to the tablet, that may be relayed over a sound system, e.g., speakers of the EGMs 402 and/or other speakers, such as speakers in the overhead sign 406 or leaderboard display 404, to the players [0259]). 
Boyd discloses methods for providing multi-player poker tournaments over the Internet (Boyd [0002]).  Boyd discloses a system that operates in a networked environment, where two or more computers are connected together so that they are capable of exchanging information (Boyd [0070]).  Preferably, the network is the worldwide network commonly referred to as the Internet, but it should also be appreciated that the present system may work inside an intranet such as may be found inside a brick and motor casino (Boyd [0070]).  
Thomas teaches a tournament system wherein a tournament director may act as a master-of-ceremonies (MC) for a tournament (Thomas [0255]).  The MC may engage in live commentary that may be relayed over a sound system to the players (Thomas [0259]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the methods for providing multi-player poker tournaments over the Internet as disclosed by Boyd with the MC who engages in live commentary  as taught by Thomas in order to keep players informed about events in the tournament.

Regarding Claim 9 (Currently Amended):  Boyd further discloses initiating a first round of the game play for each game table of the plurality of game tables by: 
shuffling a deck of cards (Boyd, before the table server starts providing cards for the players hands it uses an algorithm for a random sequence it shuffles the fifty two card deck [0121]); 
assigning two or more cards to each of the plurality of interested player (Boyd, the players are dealt cards in accordance with the game they are playing [0129]); 
assigning at least one community card to a house, the at least one community card visible to and shared by all of the plurality of interested players across all of the plurality of game tables (Boyd, the table server sends a broadcast message to the table clients identifying the community cards that should appear on the table presented on the player's display [0133] and [Fig. 19]); 
each of the plurality of interested players determining if they wish to continue the game play or not, and submitting a request to continue game play (Boyd, then action continues so that the table server sends the same action request to the next player; this goes on through the table until it hits the big blind again [0132]); 
assigning subsequent community cards to the house (Boyd, the table server sends a broadcast message to the table clients identifying the community cards that should appear on the table presented on the player's display [0133]); and 
determining a winner of the game table by comparing the cards assigned to each of the plurality of interested players in combination with the community cards (Boyd, the table server when it has a set of players that are in the show down determines who has the best hand; the table server uses a subroutine to compare the hands to determine which player has the best hand; after the table server determines who is the winner, the server sends the show down completion broadcast message identifying which player is the winner and how many chips he has won [0135]), 
wherein the cards assigned to each of the plurality of interested players are not visible to any other of the plurality of interested players in that game table (Boyd, after an ante, the players are dealt cards in accordance with the game they are playing; therefore, if the game is Texas Hold 'em, each player will receive his first two cards face down [0129]).  

Regarding Claim 10 (Currently Amended):  Thomas further teaches wherein the live host is provided with real-time information regarding the community cards assigned to the house and provides simultaneous and live commentary on the community cards (Thomas, during session wagering game play, the tablet may provide a GUI depicting player indications with a summary of player scores, ranking, trophy accumulation, big win events, names, current score multiplier (if any), number of wild multiplier mode plays remaining (if any), or other information that may be used by the MC to provide commentary regarding events of interest during the session, e.g., when a particular player is experiencing a significant score multiplier, when a particular player wins a trophy, when a particular player makes it into one of the top three rankings, etc. [0257]).  

Regarding Claim 11 (Currently Amended):  Thomas further teaches wherein the live host is provided with real-time information regarding player information and provides simultaneous and live commentary regarding the player information including information regarding each of the plurality of interested players who have decided to continue the game play (Thomas, the tablet GUI may include controls that allow the MC to, for example, engage in live commentary, e.g., via a wireless headset and microphone linked to the tablet, that may be relayed over a sound system, e.g., speakers of the EGMs 402 and/or other speakers, such as speakers in the overhead sign 406 or leaderboard display 404, to the players and any spectators that may be watching; the tablet GUI may also, in some implementations, include controls that allow the MC to trigger playback of pre-recorded audio, such as celebration sounds, fireworks sounds, applause, etc. on selected EGMs, e.g., the EGM of a selected player, in order to highlight an event involving that player; similarly, the tablet GUI may also, in some implementations, include controls that allow the MC to trigger other multimedia effects as well, such as illumination or flashing effects of an EGM's candle, animations that may be displayed on a display of an EGM, edge lighting effects on an EGM, etc. [0259]).

Regarding Claim 12 (Currently Amended):  Boyd further discloses initiating a subsequent round of game play by: 
determining a total number of game tables required based on a number of winning players in the first round of game play (Boyd, as players are eliminated during the tournaments, various tables are merged together to reduce the amount of excess tables needed [0140]; the lounge server the randomly assigns the players to the various tables (e.g., 10) [0119]); 
assigning each of the winning players of the first round of game play to a game table for the subsequent round of the game play (Boyd, as players are eliminated during the tournaments, various tables are merged together to reduce the amount of excess tables needed [0140]); 
repeating the game play to determine a winning player for each of the game tables of the subsequent round (Boyd, as players are eliminated during the tournaments, various tables are merged together to reduce the amount of excess tables needed [0140]; when the last player is eliminated and there is only one player left who has all the chips, the tournament is over and the remaining player is the winner [0143]).  

Regarding Claim 13 (Currently Amended):  Boyd further discloses initiating a final round of game play by: 
determining the total number of game tables required based on the number of winning players in the first round of game play (Boyd, as players are eliminated during the tournaments, various tables are merged together to reduce the amount of excess tables needed [0140]; the lounge server the randomly assigns the players to the various tables (e.g., 10) [0119]); 
assigning each of the winning players of the first round of game play to a game table for the subsequent round of game play (Boyd, as players are eliminated during the tournaments, various tables are merged together to reduce the amount of excess tables needed [0140]); 
repeating the game play to determine a final winning player (Boyd, as players are eliminated during the tournaments, various tables are merged together to reduce the amount of excess tables needed [0140]; when the last player is eliminated and there is only one player left who has all the chips, the tournament is over and the remaining player is the winner [0143]).

Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive.
Applicant argues “that Trombetta fails to disclose a live host providing a live and simultaneous commentary for providing a real-time and live interactive experience for the plurality of players” (Response [p. 10]).  
Regarding claims 1-7, it is not exactly clear who the live and simultaneous commentary is provided to.  Claim 1 states “an external commentator device for allowing the live host to provide live and simultaneous commentary on a progression of the real-time, live simulcast online card game” and “wherein the live host is provided with real-time game play information and real-time player information for providing a real-time and a live interactive experience for the plurality of players”.  Claim 1 hints that the player may hear the commentary, but it is not clear recited.  On the other hand claim 8, explicitly recites “providing simultaneous and live commentary to the plurality of interested players”. 
Regarding claim 1, even if the claim explicitly recited that the live and simultaneous commentary is provided to the commentary, this limitation would, at best, merely be intended use.  Claims 1-7 are directed to a system.  The system, as claimed, would not be any different from a system providing live and simultaneous commentary to an audience.  
According to MPEP 2114 (II):  
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
Boyd in view of Trombetta teaches all of the structural limitations of the claim.
With respect to claims 1-7, the examiner maintains that the present rejections under Boyd in view of Trombetta are valid.

Applicant’s arguments with respect to claims 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715